Name: 95/158/EC: Commission Decision of 20 April 1995 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations;  international law
 Date Published: 1995-05-09

 Avis juridique important|31995D015895/158/EC: Commission Decision of 20 April 1995 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community Official Journal L 105 , 09/05/1995 P. 0035 - 0037COMMISSION DECISION of 20 April 1995 amending the information contained in the list in the Annex to Commission Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (95/158/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EC) No 1796/94 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (3), as last amended by Regulation (EC) No 3410/93 (4), and in particular Article 3 thereof, Whereas authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (b) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 3 of Regulation (EEC) No 55/87; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EEC) No 55/87 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 April 1995. For the Commission Emma BONINO Member of the Commission ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >START OF GRAPHIC>A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ aeÃ ©Ã ¡Ã £Ã ±UEoeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista - Luettelosta poistettavat tiedot - Uppgifter som skall tas bort fraan foerteckningen 1 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã Ã Ã ÃÃ AAÃ  / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLAENDERNA GO 77 Maria Goedereede 11 HA 13 Wobbegien Harlingen 113 HA 18 Alk Harlingen 162 KG 14 Jozina Maria PFFW Kortgene 221 SL 8 Batavier PFDB Stellendam 158 TH 42 Erwin Tholen 110 TS 2 Jurjen Jacob Terschelling 100 UK 144 Jurie Sjoerd PFFY Urk 118 UK 159 Michiel PFZK Urk 221 UK 185 Aaltje Margerrite PCAP Urk 230 UQ 7 Polaris Usquert 184 UQ 17 Atlantis Usquert 128 VLI 45 Vertrouwen PIFW Vlissingen 221 WL 5 Grietje PEKN Westdongeradeel 134 WL 18 Vrijheid PIIW Westdongeradeel 177 WR 2 Carla Maria PDHV Wieringen 188 WR 16 Wieringen 67 WR 36 Willem Stefan Wieringen 169 WR 102 Limanda PFOW Wieringen 118 WR 106 Alida Catherina Wieringen 158 WR 213 Tini Rotgans PHZA Wieringen 221 ZK 15 Lambert PFMJ Ulrum-Zoutkamp 175 ZK 17 Johannes Dirk Ulrum-Zoutkamp 113 ZK 22 Deurzetter Ulrum-Zoutkamp 208 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ´ssÃ ¨aaÃ ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista - Luetteloon lisaettaevaet tiedot - Uppgifter som skall laeggas till i foerteckningen 1 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã Ã Ã ÃÃ AAÃ  / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLAENDERNA GO 77 Maria Goedereede 8 HA 13 Wobbegien Harlingen 158 HA 18 Jannie Harlingen 221 OD 21 Cornelis Willem Ouddorp 221 OD 27 Vertrouwen Vlissingen 221 TH 42 Erwin Tholen 123 TS 2 Jurjen Jacob Terschelling 155 UK 25 Fora Urk 184 UK 144 Jurie Sjoerd PFFY Urk 165 UK 185 Aaltje Margerrite PCAP Urk 169 UK 189 Grietje Cornelis PFKK Urk 221 UQ 7 Polaris Usquert 177 UQ 17 Atlantis Usquert 169 VLI 24 Klazina II Vlissingen 52 WL 5 Grietje PEKN Westdongeradeel 153 WR 2 Carla Maria PDHV Wieringen 221 WR 12 Dirk Wieringen 158 WR 36 Willem Stefan Wieringen 169 WR 102 Limanda PFOW Wieringen 221 WR 106 Alida Catherina PCLM Wieringen 202 WR 213 Tini Simone PHZA Wieringen 221 ZK 15 Lambert PFMJ Ulrum-Zoutkamp 221 ZK 17 Johannes Dirk PFFC Ulrum-Zoutkamp 113 ZK 22 Deurzetter PEYO Ulrum-Zoutkamp 202 >END OF GRAPHIC>